Case: 19-40005      Document: 00515332421         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 19-40005                       March 4, 2020
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


              Plaintiff - Appellee

v.

RAMON OMAR ALVARADO,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-789-4


Before KING, JONES, and COSTA, Circuit Judges.
PER CURIAM:*
       Ramon Omar Alvarado was convicted of conspiracy to commit money
laundering in violation of 18 U.S.C. § 1956(h) and (a)(3)(B). On direct appeal,
he challenges the sufficiency of the evidence, arguing that the Government
failed to present evidence establishing that he believed that the money he was
directed to launder was drug money. A reasonable jury, however, could infer
that Alvarado knew the alleged source of the funds he was handling. Because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-40005      Document: 00515332421         Page: 2    Date Filed: 03/04/2020



                                      No. 19-40005
this court is required to accept all reasonable inferences that support the
verdict, we AFFIRM Alvarado’s conviction.
                                   BACKGROUND
       Juan De La Garza and Martha Alicia Bentancourt Juarez, 1 a husband
and wife, agreed to launder money for I.M., a confidential informant posing as
a drug trafficker. To carry out their scheme, the couple sought assistance from
Juan Montelongo-Villareal and defendant-appellant Ramon Omar Alvarado.
The Government indicted De La Garza, Bentancourt Juarez, Montelongo-
Villareal, and Alvarado with one count each of conspiracy to commit money
laundering in violation of 18 U.S.C. § 1956(h) and (a)(3)(B). Alvarado was tried
alone, and over a five-day trial, the Government presented the following
evidence.
       I.M. introduced himself to De La Garza and Bentancourt Juarez in
January 2015 as a trafficker in methamphetamines and cocaine who wanted
to launder money. The couple agreed to help him for a ten percent fee. I.M.
received $100,000 in cash from federal agents, which he delivered to De La
Garza and Bentancourt Juarez. They accepted it with the understanding that
they would launder $90,000 by making it appear to be legitimate business
payments deposited into a bank account held in the name of TQM Services, a
fictitious entity created by the FBI.
       Shortly thereafter, Bentancourt Juarez and De La Garza visited
Juanito’s Pallets. Juanito’s Pallets was a business where trucks from Mexico
could offload goods for pickup by trucks bound for destinations within the
United States. Until 2007, the company was owned by Montelongo-Villareal,
who then transferred ownership to his son Juan Antonio Montelongo but



       1 The parties offer various spellings of “Bentancourt.” We adopt the spelling used in
the indictment.
                                             2
    Case: 19-40005    Document: 00515332421     Page: 3    Date Filed: 03/04/2020



                                 No. 19-40005
continued to work there as a manager. Alvarado was a friend of Montelongo-
Villareal, and although Alvarado was not an employee of Juanito’s Pallets, he
was there almost every day. When Bentancourt Juarez and De La Garza
visited Juanito’s Pallets in January 2015, Bentancourt Juarez remained in the
car while De La Garza spoke to Montelongo-Villareal and Alvarado.
Bentancourt Juarez did not overhear these conversations but testified that
De La Garza later recounted having told Montelongo-Villareal that “he knew
a person who wanted to invest some money, but that it was money that
originated from the traffic in methamphetamines.”         “[T]hen,” Bentancourt
Juarez continued, “my husband told me that Mr. Montelongo told him to speak
to Mr. Alvarado. And that whatever Mr. Alvarado decided to do, that he was
in agreement with that.” Bentancourt Juarez further explained that at one
point, Alvarado came over to greet her and she heard him ask De Le Garza
“what percentage of the money the owner of the money that was going to be
invested wanted.”
      Over the course of the next month, Bentancourt Juarez delivered money
from I.M. to Alvarado who, in return, gave her invoices and checks. The
invoices listed supposed transactions between TQM Services and Juanito’s
Pallets, and the checks were addressed to TQM Services from Juanito’s Pallets.
One of these checks was returned for insufficient funds. Bentancourt Juarez
called Alvarado to inform him of this and told him, “Mr. Omar, you know where
this money comes from. I don’t want to have any problems with [I.M.], so that
money needs to be there.” Despite this and other calls, as well as a demand
letter, the money was not forthcoming, the bounced check was never made
good, and Bentancourt Juarez was unable to deposit two other checks from
Alvarado. This left her and De La Garza responsible to I.M. for a debt of almost
$30,000.


                                       3
    Case: 19-40005    Document: 00515332421     Page: 4   Date Filed: 03/04/2020



                                 No. 19-40005
      On April 21, 2016, I.M. told De La Garza that he wanted to “see how the
30 came out”—referring to the $30,000 that was still owed. The next day, I.M.
and De La Garza met Alvarado and Montelongo-Villareal at Juanito’s Pallets.
Alvarado offered an explanation to I.M. of how he had lost some of the money
entrusted to him. I.M. remarked that the money was “dirty” and said he didn’t
care if Omar Alvarado made use of it; he simply wanted it returned to him
“clean.” According to I.M., Alvarado seemed unsurprised when the money was
described as “dirty.” After the meeting, Alvarado indicated that he wanted to
work with I.M. directly.    Alvarado was arrested several weeks later and
charged with conspiracy to commit money laundering.
      Alvarado was tried before a jury. At the close of the Government’s case,
Alvarado moved for a judgment of acquittal. The district court denied the
motion, and the jury found Alvarado guilty as charged.          The court then
sentenced Alvarado to an 87-month term of imprisonment to be followed by
three years of supervised release. Alvarado filed a timely notice of appeal,
challenging again the sufficiency of the evidence.
                          STANDARD OF REVIEW
      Where an appellant has preserved a sufficiency of the evidence
challenge, as Alvarado did here, de novo review applies. United States v.
McDowell, 498 F.3d 308, 312 (5th Cir. 2007). “When reviewing the sufficiency
of the evidence, a court must determine whether ‘any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.’”
United States v. Umawa Oke Imo, 739 F.3d 226, 235 (5th Cir. 2014) (quoting
United States v. Moreno-Gonzalez, 662 F.3d 369, 372 (5th Cir. 2011)).
“Evidence is to be viewed ‘in the light most favorable to the verdict.’” Id.
(quoting Moreno-Gonzalez, 662 F.3d at 372). “Moreover, courts are to ‘accept[ ]
all credibility choices and reasonable inferences made by the trier of fact which


                                       4
     Case: 19-40005       Document: 00515332421          Page: 5     Date Filed: 03/04/2020



                                       No. 19-40005
tend to support the verdict.’” Id. (alteration in original) (quoting Moreno-
Gonzalez, 662 F.3d at 372).
                                      DISCUSSION
       Section 1956(a)(3)(B)—one of the provisions under which Alvarado was
charged—defines money laundering, in part, as intending “to conceal or
disguise the nature, location, source, ownership, or control of property believed
to be the proceeds of specified unlawful activity.” 18 U.S.C. § 1956(a)(3)(B)
(emphasis added).         Drawing on this language,              Alvarado premises his
sufficiency challenge on the proposition that the Government was required to
prove that he believed the money he was asked to launder was drug money.
The Government takes no issue with this proposition, and the jury instruction
was consistent with it. We therefore need not explore this issue further. 2
       The Government maintains that the evidence presented at trial was
sufficient for a reasonable jury to conclude that Alvarado believed he was
laundering drug money. We agree. Although no direct evidence was presented
establishing that Alvarado believed that I.M. was a drug trafficker or that
Alvarado believed the money he was asked to launder was drug money, such
direct evidence is unnecessary. See United States v. Fuchs, 467 F.3d 889, 906
(5th Cir. 2006). Instead, “[t]he knowledge element of the money-laundering
offense . . . [is] provable (as knowledge must almost always be proved) by
circumstantial evidence.”          United States v. Santos, 553 U.S. 507, 521,
128 S. Ct. 2020, 2029 (2008).           The jury, moreover, is permitted to make



       2 But cf. 18 U.S.C. § 1956(a)(1) (requiring knowledge “that the property involved in a
financial transaction represents the proceeds of some form of unlawful activity” (emphasis
added)); United States v. Garza, 42 F.3d 251, 253 (5th Cir. 1994) (“To support a conviction
under 18 U.S.C. § 1956(a)(1)(B)(i), the government must prove, inter alia, that the defendant
knew that the source of the funds was illicit . . . .”); United States v. Rivas-Estrada, 761 F.
App’x 318, 326 (5th Cir. 2019) (“Conspiracy to commit money laundering does not require
that the defendant know exactly what ‘unlawful activity’ generated the proceeds.” (citing
18 U.S.C. § 1956(a)(1))).
                                              5
    Case: 19-40005      Document: 00515332421     Page: 6   Date Filed: 03/04/2020



                                   No. 19-40005
reasonable inferences. And this court is required to accept all such inferences
that tend to support the verdict. Umawa Oke Imo, 739 F.3d at 235.
         With that in mind, we turn to the key pieces of testimony that undermine
Alvarado’s sufficiency challenge. First, the jury was informed that De La
Garza visited Montelongo-Villareal at Juanito’s Pallets and informed him that
the money at issue originated from traffic in methamphetamines. The jury
was also told that Alvarado was at Juanito’s Pallets when that meeting took
place.     Montelongo-Villareal, moreover, told De La Garza to speak with
Alvarado about the money laundering scheme and that he (Montelongo-
Villareal) would do whatever Alvarado decided to do.          That conversation
presumably happened since Alvarado approached De La Garza shortly
thereafter and asked what percentage of the money I.M. wanted to keep. Next,
the jury knew Alvarado was a good friend of Montelongo-Villareal and visited
Juanito’s Pallets “[a]lmost every day,” despite not being a Juanito’s Pallets
employee. The jury was also told that after one of the checks Alvarado had
given Bentancourt Juarez bounced, Betancourt Juarez called Alvarado and
told him, “Mr. Omar, you know where this money comes from. I don’t want to
have any problems with [I.M.], so that money needs to be there.” Finally, in a
meeting with I.M., Alvarado was told that the money he was laundering was
“dirty.” Alvarado did not act surprised when he heard this. Although this
conversation took place after the relevant financial transactions, it sheds light
on what Alvarado may have previously believed.
         Based on the above evidence, particularly the initial conversations at
Juanito’s Pallets, it seems reasonable for the jury to infer that, at some point
during the laundering scheme, Alvarado was informed that the money he was
“cleaning” was drug money. We thus reject Alvarado’s sufficiency challenge
and AFFIRM his conviction.


                                         6